 8:18-cr-00102-BCB-MDN Doc # 105 Filed: 12/14/20 Page 1 of 1 - Page ID # 508




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:18CR102

       vs.
                                                                 ORDER
JONATHAN A. VALENTINE,

                     Defendant.


        In accordance with the Order issued on October 28, 2020 (Filing No. 104), I find
that the above-named defendant is eligible for appointment of counsel pursuant to the
Criminal Justice Act, 18 U.S.C. §3006A, and Amended Criminal Justice Act Plan for the
District of Nebraska.

       IT IS ORDERED that Michael D. Gooch is appointed as attorney of record for the
above-named defendant in this matter and shall forthwith file an appearance in this
matter.

       IT IS FURTHER ORDERED that the Federal Public Defender’s Office shall
forthwith provide counsel with a draft appointment order (CJA Form 20) bearing the name
and other identifying information of the CJA Panel attorney identified in accordance with
the Criminal Justice Act Plan for this district.

      IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to the
Federal Public Defender for the District of Nebraska and Michael D. Gooch.

      DATED this 14th day of December, 2020.


                                               BY THE COURT:

                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
